DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,833,254 to Barral et al. “Barral”.  
With respect to Claims 1, 10 and 16 Barral discloses a robotic surgical system and method for executing a surgical procedure (e.g. closed or open surgical procedure) on an anatomical structure within an anatomical region (Abstract; Column 14, Lines 20-65; Fig. 9 and corresponding descriptions) comprising a plurality of surgical robots (e.g. first and second robot arms in Fig. 1A and corresponding descriptions; Column 11, Line 10-Column 12, Line 65) and a surgical procedure controller (e.g. computer processor) configured for autonomously controlling a navigation of each surgical robot within the anatomical region relative to the anatomic structure (e.g. wholly automated; Column 4, Lines 15-25; Column 13, Lines 50-65; Column 15, Lines 1-45; Column 17, Lines 20-65; Column 18, Lines 1-17; Column 21, Lines 1-25; Column 22; Lines 1-45).  In one example, an “initial trajectory” (e.g. surgical plan) may be automatically or manually established based on first image data (Column 2, Lines 30-65; Column 10, Line 65-Column 11, Line 13; Column 17, Lines 35-65) and based on the robotic system detecting an obstacle (e.g. partial inability of at least one surgical robot to navigate) a second trajectory (e.g. revised plan) is determined (Column 22, Lines 20-55).  

With respect to Claim 17, the initial navigation plan is considered to have at least two zones (e.g. safe, forbidden zones) in its broadest reasonable interpretation.  
Regarding Claim 18, Examiner notes that the displayed, updated trajectory is considered to be a report of the informative of the navigation in its broadest reasonable interpretation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral in view of NPL “Hybrid approach to atrial fibrillation ablation using bipolar radiofrequency devices epicardially and cryoballoon endocardially” to Kumar et al. “Kumar” and U.S. Publication No. 2016/0220307 to Miller et al. “Miller”. 
Regarding Claims 2, 4-9, 11, 13-15 and 18-20, Barral discloses a robotic system for executing a surgical procedure as explained above.  Although Barral’s exemplary embodiment refers to tissue dissection, Barral explains that the robotic system may be configured to perform one or more surgical interventions as part of an “open” surgical procedure as well as “closed” surgical procedures (e.g. endoscopic, laparoscopic, thoracoscopic, etc.) where the robotic system can control of the location and orientation of an element held by the robots (Column 14).  However, Barral does not expressly disclose where the robotic procedure includes navigating instruments to the heart for epicardial and endocardial ablation according to epi-surgical and endo-surgical plans.  
Kumar teaches from within a similar field of endeavor with respect to ablating tissues within the body where a hybrid approach for atrial fibrillation using cryoablation endocardially and a bipolar RF device epicardially is feasible and safe for treating atrial fibrillation (Abstract).  Kumar’s describes the “epi-surgical plan” and “endo-surgical plan” to deliver the devices to the desired treatment locations (Pages 591-592).  
Accordingly, one skilled in the art would have been motivated to have implemented other surgical procedures with Barral’s robotic system including a hybrid ablation procedure as described by Kumar in order to accurately deliver ablation instruments to endocardial and epicardial target locations within the body to treat AF.  Miller is also cited herein to support the conclusion of obviousness of performing cardiac ablation procedures with a robotic system (Figs. 30-31 and corresponding descriptions) where the robotic system includes a visualization, mapping and navigation system used to provide the clinician with real-time or near real-time positioning information concerning the catheter and various types of anatomical maps, models, and/or geometries of the cardiac structure of interest (Paragraph [0232]).  Examiner notes that in the modified system, when it is determined that one or both of the robots cannot navigate the catheter or instrument according to the initial plan, a second or new trajectory may be generated (e.g. report; BRI) to avoid the obstacle (e.g. partial inability to navigate). Finally, it should be noted that Barral explains that the robotic system may be controlled via a computing device that includes one or more processors (Column 26, Lines 35-65) which may be considered to read on hybrid procedure controller in its broadest reasonable interpretation.  

As for Claims 3, 12 and 17, the modified system and method includes a visualization, mapping and navigation system as described above.  Furthermore, the initial navigation plan is considered to have at least two zones (e.g. safe, forbidden zones) in its broadest reasonable interpretation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793